DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneno et al. (WO 2018/158914, of which an English translation is attached).

In regard to claim 6, Kaneno et al. discloses a screen image-displaying laminated glass comprising: 
a half-mirror film having a transparent support 11 and a selectively reflecting layer 12 that wavelength-selectively reflects light; 
a first glass plate 22a disposed on one surface of the half-mirror film; and 64 
a second glass plate 22b disposed on the other surface of the half-mirror film, wherein longitudinal directions of bright and dark lines observed by a magic mirror method in which light emitted from a light source and reflected by an object or light emitted from a light source and transmitted through an object is projected on a light receiving surface match each other at the first glass plate, the second glass plate, and the transparent support (see e.g. abstract and page 2, last paragraph).
In regard to claim 10, Kaneno et al. discloses the limitations as applied to claim 6 above, and
an intermediate film 21a or 21b between the half-mirror film and the first glass plate 22a and/or between the half-mirror film 21a or 21b and the second glass plate 22b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneno et al. (WO 2018/158914) in view of Tasaka et al. (US 2014/0192286 A1).
In regard to claim 7, Kaneno et al. discloses the limitations as applied to claim 6 above, but fails to disclose
wherein the selectively reflecting layer is a cholesteric liquid crystal layer.
However, Tasaka et al. discloses
wherein the selectively reflecting layer is a cholesteric liquid crystal layer (see e.g. paragraph [0268]).
Given the teachings of Tasaka et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kaneno et al. with wherein the selectively reflecting layer is a cholesteric liquid crystal layer.
Doing so would have the advantage of being an easier and more inexpensive film to manufacture.
In regard to claim 8, Kaneno et al. discloses the limitations as applied to claim 6 above, but fails to disclose 
wherein the half- mirror film has a retardation layer between the transparent support and the selectively reflecting layer, and the retardation layer has a front retardation of 50 to 180 nm or 250 to 450 nm. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
However Tasaka et al. discloses
wherein the half- mirror film has a retardation layer between the transparent support and the selectively reflecting layer, and the retardation layer has a front retardation of 450-700 nm or 400 to 650 nm (see e.g. paragraphs [02111] and [0220]), which overlaps applicant’s claimed range.

Doing so would offset any phase difference caused by the other layers in the device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneno et al. (WO 2018/158914) in view of Cleary et al. (US 2016/0257095 A1).
In regard to claim 9¸ Kaneno et al. discloses the limitations as applied to claim 6 above, but fails to disclose  
wherein the half- mirror film has a heat sealing layer having a thickness of 0.1 to 50 m and including a thermoplastic resin on a surface of the transparent support opposite to the selectively reflecting layer.
However, Cleary et al. discloses the laminate structure include an IR or heat insulation layer (see e.g. paragraphs [0072], [0083]).  Further, one of ordinary skill in the art would recognize utilizing a thickness of 0.1 to 50 µm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 
Given the teachings of Cleary et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kaneno et al. with wherein the half- mirror film has a heat sealing layer having a thickness of 0.1 
Doing so would protect the laminate from heat exposure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneno et al. (WO 2018/158914) in view of Shimatani et al. (US 2017/0052369 A1).
In regard to claim 11, Kaneno et al. discloses the limitations as applied to claim 6 above, and a screen image display system comprising: the screen image-displaying laminated glass according to claim 6. 
Kaneno et al. fails to disclose
a screen image display device, wherein a display image from the screen image display device is caused to enter the screen image-displaying laminated glass and reflected by the screen image-displaying laminated glass to display a screen image, and wherein longitudinal directions of bright and dark lines observed by the magic mirror method at the first glass plate, the second glass plate, and the transparent support of the screen image-displaying laminated glass are parallel with a plane formed by emitted light of the screen image display device and reflected light provided by the screen image-displaying laminated glass as a result of reflection of light of the display image from the screen image 65 display device.
However, Shimatani et al. discloses (see e.g. Figure 1):
a screen image display device 11, wherein a display image from the screen image display device 11 is caused to enter the screen image-displaying laminated glass 12 and reflected by the screen image-displaying laminated glass to display a screen image. Further, one of ordinary skill in the art would recognize that the combination of Kaneno et al. with Shimatani et al.  would 
Given the teachings of Shimatani et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kaneno et al. with a screen image display device, wherein a display image from the screen image display device is caused to enter the screen image-displaying laminated glass and reflected by the screen image-displaying laminated glass to display a screen image, and wherein longitudinal directions of bright and dark lines observed by the magic mirror method at the first glass plate, the second glass plate, and the transparent support of the screen image-displaying laminated glass are parallel with a plane formed by emitted light of the screen image display device and reflected light provided by the screen image-displaying laminated glass as a result of reflection of light of the display image from the screen image 65 display device.
Doing so would allow the transmission of information via the screen image-display laminated glass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871